Case 2:14-cr-00337 Document 70 Filed on 10/24/18 in TXSD Page 1 of 14

UNITED STATES DISTRICT COURT

IN THE SOUTHERN DISTRICT OF TEXAS sou Biates Courts:
CORPUS CHIRSTI DIVISION FILED.
OCT 24 2018
UNITED STATES OF AMERICA, § David J. Bradley, Clerk of Court
Plaintiff, § Case No. 2:14-CR-00337-1
V. § USM Number: 65432-379
§ Before Hon. Nelva Gonzales Ramos
8
JOEL GONZALEZ, §
Defendant. §
MOTI F EARL INATI F

ER D RELEASE

NOW COMES JOEL GONZALEZ, motioning this Court in propria persona
(pro se) to terminate the imposed term of supervised release, reducing such to a “time
already served” duration. This request is made pursuant to title 18 United States Code
§3583(e) and Federal Rules of Criminal Procedure 32.1(c). Under the same rule of

criminal procedure, no hearing is requested in this matter.

This document complies with LR10, and what follows is a concise memorandum

of case history, points of authority, and argument to justify the request sought herein.

1. Case History: On November 19, 2014 I was sentenced to 24 months in prison
after pleading guilty to one count of Conspiracy to Bribe a Public Official, a

violation of 18 U.S.C. §371 and §201(b)(2). Dkt. Ent. 62. I was sentenced to 3

MOTION TO TERMINATE SUPERVISED RELEASE Page 1
Case 2:14-cr-00337 Document 70 Filed on 10/24/18 in TXSD_ Page 2 of 14

years of supervised release after my release from Bureau of Prisons (BOP)
custody, with mandatory and standard conditions of release, and the additional
condition that I participate in a program to address my substance abuse issues and

history.

2. I was released from custody of the BOP to the jurisdiction of the United States
Probation Office here on September 22, 2016, 25 months ago. I now have 11
months on supervision outstanding. I make this request after learning that it is my
right to file a request for early termination and that I have been in compliance ever

since release.

3. Jurisdiction: This Court had and maintains jurisdiction of this case from pretrial,

and now during my supervision phase.

4. Authority: This Court is granted the authority to terminate a term of supervised
release by 18 U.S.C. §3583(e)(1) which, after considering specific sentencing
factors from §3553(a), allows a district court judge to “terminate a term of
supervised release and discharge the defendant released at any time after the
expiration of one year of supervised release, pursuant to the provisions of the
Federal Rules of Criminal Procedure ... if it is satisfied that such action is

warranted by the conduct of the defendant released and in the interests of justice.”

MOTION TO TERMINATE SUPERVISED RELEASE Page 2
Case 2:14-cr-00337 Document 70 Filed on 10/24/18 in TXSD Page 3 of 14

5. Paraphrased, the §3553(a) factors that are to be considered for an early
termination request are:

§§(a)(1): The nature and circumstances of the offense;

§§(a)(2)(B): To afford deterrence to criminal conduct;

§§(a)(2)(C): To protect the public from future crimes;

§§(a)(2)(D): To provide education and job training, provide medical care or

other correctional treatment;

§§(a)(4): The kinds of sentences available in the guidelines;

© §§(a)(5): In line with relevant policy;

© §§(a)(6): Avoiding unwarranted differences in sentence between similar
defendants with similar conduct;

© §§(a)(7): To provide restitution to any victims.

Oo 0 0 90

Oo

6. The applicable Federal Rule of Criminal Procedure is 32.1(c), which allows for
modifications of supervised release. This rule requires a hearing unless the relief
sought is favorable to the defendant and that an Assistant United States Attorney
has received notice of the relief sought and is given reasonable opportunity to

object (Fed R. Crim P (2)(B) & (C)).

7. Committee notes to this procedural rule don't spend much time on termination
requests, but bring up a defendant's right to present mitigating information when a
modification request would be of greater restriction to the defendant. In this case,
I both waive the hearing, and request that a decision in this matter be made
without such a hearing once the government is given an opportunity to proffer a

written objection if it chooses to do so.

MOTION TO TERMINATE SUPERVISED RELEASE Page 3
Case 2:14-cr-00337 Document 70 Filed on 10/24/18 in TXSD Page 4 of 14

8. Controlling Precedent: “On a former prisoner’s motion, a court may terminate a
term of supervised release after one year of supervised release if the “interest of
justice” and the defendant’s conduct warrant it.” United States v. Boston, 08-
1034] (5™ Cir. 2011). In considering a request for early termination, “After
weighing [the expressed §3553(a)] factors, the court may discharge the defendant

from supervised release...In sum, the statute confers broad discretion.” United

States v. Jeanes, 150 F.3d 483, 485 (5™ Cir. 1998).

9. The Court in Jeanes took specific note of the recidivism risk to the community as
axiomatic to a petition for early release from supervision. “While lauding his
behavior to date, the court was careful to note that problems might arise in the
future.” Jd. Later, the Jeanes Court addressed the non-punitive nature of
supervision thusly, “Rather than being punitive, supervised release is intended to
facilitate 'the integration of the violator into the community, while providing the
supervision designed to limit further criminal conduct.’ Incarceration, to the
contrary, does nothing to assist a defendant's transition back into society...”
Quoting United States v. Joseph, 109 F.3d 34, 38 (1* Cir. 1997). (See also
Johnson v. United States, 529 U.S. 694, 709 (2000), a Supreme Court clarification
of the role of supervision, defining it as the “decompression state” between

incarceration and full release.

MOTION TO TERMINATE SUPERVISED RELEASE Page 4
Case 2:14-cr-00337 Document 70 Filed on 10/24/18 in TXSD Page 5 of 14

10. It follows, then, that if there is no risk of re-offense to the community of Southern
Texas at large, and if that “decompression period” from Johnson, id. is complete,
then there is no need for further supervision and the remaining term can and

should be terminated.

11. Policy: The relevant section of the Sentencing Guidelines Manual can be found
in §5D1.2. The policy here made a sharp change in 2011 when the amendments
to the manual that year specifically changed this section to encourage early
termination in appropriate cases, rather than in cases which show “unforeseen

circumstances” or “exceptional behavior”.

12. These two phrases are used a lot to dissuade district courts from granting early
termination requests where defendants have demonstrated no further need for
supervision. They come from an opinion from the Second Circuit in United States

y. Lussier, 104 F.3d 32 (2™ Cir. 1997), and since the 2011 changes to the

 

guidelines manual, policy has shifted away from this arbitrary and high bar.

13. “The guidelines encourage . . . [courts] to exercise this authority in appropriate
cases, particularly noting that a court may impose a longer term of supervised

release on a defendant with a drug, alcohol or other addiction, but may then

MOTION TO TERMINATE SUPERVISED RELEASE Page 5
Case 2:14-cr-00337 Document 70 Filed on 10/24/18 in TXSD_ Page 6 of 14

terminate the supervised release term early when a defendant successfully
completes a treatment program, thereby reducing the risk to the public from
further crimes of the defendant.”' U.S.S.G. §5D1.2 cmt. n. 5 (Internal quotations

omitted).

14. Probationary policy in regards to recommending early termination in supervised
release cases comes from Monograph 109°. In tandem with the Sentencing
Guidelines Manual notes in §5D1.2, Probation Monograph 109 informs probation
officers that they “should consider the suitability of early termination for

offenders as soon as they are statutorily eligible.”

15. When making this determination, the 9 general criteria for making a

recommendation to the court for early termination are found in section

§380.10(b):

(1) Stable community reintegration;

(2) Progressive strides toward supervision objectives and in compliance
with all conditions of supervision;

(3) No aggravated role in the offense of conviction, particularly large drug
or fraud offenses;

(4) No history of violence;

(5) No recent arrests or convictions;

(6) No recent evidence of alcohol or drug abuse;

(7) No recent psychiatric episodes;

 

1 From “Primer: Supervised Release” (Office of Genera! Counsel, United States Sentencing Commission; 2015).
Available at: https://www.ussc.gov/sites/default/files/pdf/training/primers/2015_Primer_Supervised_Release.pdf
2 Guide to Judiciary Policy, Volume 8, Part E: Supervision of Federal Offenders (Monograph 109)

MOTION TO TERMINATE SUPERVISED RELEASE Page 6
Case 2:14-cr-00337 Document 70 Filed on 10/24/18 in TXSD_ Page 7 of 14

(8) No identifiable risk to the safety of any identifiable victim; and,
(9) No identifiable risk to public safety based on the Risk Prediction
Index.”

16. Later in that same section it states that the existence of outstanding financial
obligations per se does not adversely affect early termination eligibility (§§c), and
failure to meet criteria listed should not automatically exclude an offender from
further consideration (§§d), and there is a presumption in favor of recommending
early termination for probationers and supervised releasees who have been
supervised for at least 18 months and are not violent, drug, sex offenders,

terrorists, present a risk to public or victims, and are free from any moderate or

higher violations.

17. Argument: Of all the sentencing factors from §3553(a) that are considered at
original judgment, one is conspicuously missing from the list in §3583(e)(1): “the
need to reflect the seriousness of the offense, to promote respect for the law, and
to provide just punishment for the offense.”’ That means that supervised release is
not part of the punishment phase of a judgment, but serves other intentions of
sentencing. This is evinced by the clarity given by the sentencing commission in
§5D1.2, citing rehabilitation completion as a valid reason for terminating a term

of supervision early.

 

3 18 U.S.C. §3553(a)(2)(A)

MOTION TO TERMINATE SUPERVISED RELEASE Page 7
Case 2:14-cr-00337 Document 70 Filed on 10/24/18 in TXSD_ Page 8 of 14

18. The Supreme Court clarified this in Johnson V. United States, 529 U.S. 694, 709
(2000), when supervised release was described as the “decompression stage” of a
judgment. See also United States v. Kappes, 782 F.3d 828 (7" Cir. 2015). If, then,
the transition or decompression from incarceration, and there are no other goals of
supervision (or special conditions of supervision) left to achieve, then the purpose
of supervision has been exhausted and early termination is warranted. The
interests of justice are served, by statutory definition and precedent, by early

release in these situation.

19. Regarding §3553(a)(2)(B) & (C), I am of low risk to re-offend. Not only am I
committed to a life free of criminal conduct, prosecution, and incarceration, but
there are statistics beyond the USPO risk-assessment tool that points to this
conclusion. Beyond criminal history categories, criminal-history points
themselves are an excellent indicator of the risk of recidivism and re-arrest. A
2017 study published by the Sentencing Commission concludes, specifically,
offenders with zero criminal history points and no prior contact with the criminal
justice system, “there is an 11.7 percentage point difference [lower] in rearrest
rates...” compared to a zero-point offender with prior contact with criminal justice
Zero-point offenders show a much lower re-conviction rate (17.4%), almost 4x

less likely than an offender with 15+ points (66.2%)* I was sentenced with zero

 

4 The Past Predicts the Future: Criminal History and Recidivism of Federal Offenders ; United States Sentencing

MOTION TO TERMINATE SUPERVISED RELEASE Page 8
Case 2:14-cr-00337 Document 70 Filed on 10/24/18 in TXSD Page 9 of 14

Criminal History Points and a Criminal History Category of I, placing me in the

category of offenders who have the lowest risk of recidivism.

20. Second, the effect of early termination, as requested in this motion, reduces my
likelihood to recidivate. A recent recidivism study by the AOUSC-OPPS
examined a cohort of offenders whose supervision terms expired or were
terminated early in fiscal year 2005. The study found that during the 36-month
follow-up period, "offenders granted early termination do not pose a greater safety
risk to the community" than offenders who successfully served the entire
supervised release term imposed by the sentencing court. “In fact, early-term
offenders in this study presented a lower risk of recidivism than their full-term
counterparts. Not only were early-term offenders charged with a new criminal
offense at a lower rate than full-term offenders, they were charged with

proportionally fewer felonies...”°

21. Data accumulated by the Sentencing Commission and released in a report just
this year show that, in terms of the age of released offenders, I am in the lowest
likelihood of any offender category or of any metric to return to prison. Offenders

over 60 at sentencing are shown to have a reincarceration rate of 5.7%, and

 

Commission, 2017, available at [http://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-
publications/2017/20170309_Recidivism-CH.pdf]

5 See James L. Johnson, Are Early Terminated Offenders a Greater Risk to the Community? NEWS AND VIEWS, Vol.
XXXYV, No. 2, at I (Jan 18, 2010). Published by AOUSC-OPPS

MOTION TO TERMINATE SUPERVISED RELEASE Page 9
Case 2:14-cr-00337 Document 70 Filed on 10/24/18 in TXSD Page 10 of 14

offenders over 60 at the time of their release are marginally higher at 6.6%.
Numerous studies show that age is one of the most reliable predictors of
recidivism rates. Nationally, prisoners between the ages of 18 and 29 experience a
recidivism rate of over 50%, while those 55 or older experience a rate of only
2%.”° At 50 years old, I am among the lowest threat to society of any released

offender.’

22. On May 31, 2018 I received notice that I was designated as 100% disabled from
the United States Veteran's Association (VA). This was due to my Post-Traumatic
Stress Disorder (PTSD) and associated alcohol and cocaine use that accompanied
my terrible coping skills for the PTSD. I've been rebuilding my life since my
arrest and conviction, including formal therapy with the VA and completion of the
Nonresidential Drug Abuse Treatment Group in July of 2015, while I was in the
custody of the BOP. I have no needs that the probation office could further help
with insofar as employment or mental health improvement. I am where I need to

be and getting the help I need.

23. I also do not have any medical or housing concerns that would make further

supervision necessary. Thus, §3553(a)(2)(D) weighs in favor of this request.

 

6 U.S. Department of Justice Bureau of Just ice Statistics, Trends in State Parole, 1999 — 2000.

7 Recidivism Among Federal Offenders: A Comprehensive Overview, Appendix A-3. (United States Sentencing
Commission, 2016). Available at: hitp://www.ussc. gov/sites/default/files/pdf/research-and-publications/research-
publications/201 6/recidivism_overview. pdf

MOTION TO TERMINATE SUPERVISED RELEASE Page 10
Case 2:14-cr-00337 Document 70 Filed on 10/24/18 in TXSD Page 11 of 14

24. Of the three years that statute allows as a maximum sentence of supervised
release for my Class C/D -type felony, I ave already served over two years.
Given that I must complete one year before making this type of request, I am well

within the appropriate ranges for this request to be considered ripe. These ranges

are reflected in policy in U.S.S.G. 5D1.2(a)(2). §3553(a)(4) & (5).

25. To stay in line with sentencing decisions in similar cases with similar defendants,
§3553(a)(6) addresses the need to avoid unwarranted disparities between cases
with such similarities. In regards to my request here, other cases where early
termination requests have been granted are of particular applicable. See United
States v. Reeves, No. 3:02-CR-108-12 (TXND, 2013 release) where defendant
Reeves was terminated after serving two of her 5 year term of supervision for a
conspiracy case. See also United States v. Denton, No. 3:11-CR-02367 (TXWD

(El Paso), 2017 release order).

26.1 have paid all of my financial obligations, and owe nothing left on this case

besides the next 11 months of my time. §3553(a)(7).

27. A look at the Monograph 109 test for the USPO to consider recommendations on
requests for early termination of supervised release addresses many of the same

issues from §3553, but from a more integration related standpoint.

MOTION TO TERMINATE SUPERVISED RELEASE Page 11
Case 2:14-cr-00337 Document 70 Filed on 10/24/18 in TXSD Page 12 of 14

28. Reintegration into my community hasn't been easy or fast, but it has been
achieved. I have a wonderful and supportive wife, Lisa, who has been a rock of
support through this entire case. We have been married now for 29 years and have
two amazing children: Alexandra (28) and Joshua (20). Alexandra and her fiancee
are living with my wife and I currently, getting on their financial “feet” as they
prepare to start their lives together with my granddaughter. My son is in college

and working hard in the industrial building materials business.

29. My life is full of great and positive support from my family and friends, not to
mention the support and healing I get with the VA and my sobriety. I've
accomplished all the goals set for me on supervision, and long-since completed

the only special condition this Court placed on me for supervision: sobriety and

drug rehabilitation.

30. I pose no risk of danger to any victims in my case and I am of no risk to public
safety, although probation's Risk Prediction Index is not at my disposal to

comment on this particular scoring method.

31. I wish nothing more than to put this chapter in my life behind me. I made many

mistakes and poor decisions while trying to fund my addiction, run from my

MOTION TO TERMINATE SUPERVISED RELEASE Page 12
Case 2:14-cr-00337 Document 70 Filed on 10/24/18 in TXSD Page 13 of 14

mental health issues, and attempt to look like I had my life together. It feel apart
in spectacular fashion, for which nobody but myself is to blame. I took and
continue to take responsibility for those decisions and only ask that this Court

allow me to close this chapter of my life, to move on to the next.

CONCLUSION
Considering the cost of supervision, and based upon the reasons and factors
discussed in this motion, I respectfully request that this Court terminate the remainder of

my term of supervised release.

Respectfully submitted on this ZL. day of ( x tober , 2018.

 

 

ro Se Defendant, Movant

MOTION TO TERMINATE SUPERVISED RELEASE Page 13
Case 2:14-cr-00337 Document 70 Filed on 10/24/18 in TXSD Page 14 of 14

CERTIFICATE OF SERVICE
FOR PRO SE DOCUMENTS

I,JOEL GONZALEZ, do hereby certify that I have served a true and correct copy of the
following document,

MOTION FOR EARLY TERMINATION OF
SUPERVISED RELEASE

upon the court and the office of the United States Attorney:

Mark W Patterson Clerk of the U.S. District Court
Office of the US Attorney Criminal Filings

800 N Shoreline Blvd 1133 N. Shoreline Blvd

Suite 500 Corpus Christi, TX 78401

Corpus Christi, TX 78401

by placing it in a sealed, postage prepaid envelope by United States Postal Mail

on the 22 day of October , 2018.

 

Pro Se Movant
